Citation Nr: 1513648	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  11-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for carbon monoxide exposure.

2.  Entitlement to service connection for dystonic reaction secondary to medication.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for skin cancer of the lip and breast.

6.  Entitlement to service connection for chronic fatigue syndrome, also claimed as fibromyalgia or chronic pain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

On VA Form 9, received by the RO in December 2010, the Veteran requested a hearing before a Veterans Law Judge at the local RO.  In a statement, received by the RO in March 2011, the Veteran withdrew her hearing request.  A request for a hearing may be withdrawn by an appellant at any time before the date of the hearing.  38 C.F.R. § 20.702(e) (2014).  In view of the foregoing, the Board considers the Veteran's hearing request withdrawn and will proceed to adjudicate the appeal.  Id.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current disability due to carbon monoxide exposure.

2.  There is no competent medical evidence of a current disability resulting from dystonic reaction secondary to medication.

3.  There is no competent medical evidence of a current bilateral hearing loss disability for VA purposes.

4.  The most probative evidence of record does not establish it is at least as likely as not that current bilateral tinnitus is related to service.

5.  There is no competent medical evidence of a current disability of skin cancer of the lip and breast.

6.  There is no competent medical evidence of current chronic fatigue syndrome/fibromyalgia/chronic pain other than that is attributed to other service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for carbon monoxide exposure have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for dystonic reaction secondary to medication have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for skin cancer of the lip and breast have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for chronic fatigue syndrome, also claimed as fibromyalgia or chronic pain, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in August 2006 satisfied the duty to notify provisions with respect to the service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a March 2015 Appellant's Brief, the Veteran's representative stated that any updated VA treatment records dated from April 2010 should be obtained.  However, as will be discussed below, the Board is denying the claims herein because the medical evidence of record does not show that the Veteran has current disabilities relating to the claimed conditions.  There is no indication, and it has not been asserted, that the VA treatment reports dated since April 2010, if any, would show a current bilateral hearing loss disability for VA purposes, a chronic disability due to carbon monoxide exposure or dystonic reaction to medication, skin cancer, or chronic fatigue syndrome, also claimed as fibromyalgia or chronic pain, that is not attributable to already service-connected disabilities, or a nexus between the disabilities at issue and service.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

However, in this case, the medical evidence of record does not show a current bilateral hearing loss disability for VA purposes, a chronic disability due to carbon monoxide exposure or dystonic reaction secondary to medication, skin cancer, or chronic fatigue syndrome/fibromyalgia/chronic pain not attributable to already service-connected disabilities.  Further, the Veteran has not reported a continuity of symptomatology since service with respect to her claimed tinnitus.  Her bare assertion that the claimed conditions are the result of service is insufficient to trigger VA's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a veteran's assertion that one condition was caused by another is insufficient to trigger VA's duty to provide an examination).  Accordingly, a medical examination or opinion is not required.

The Board notes that the Veteran is competent to report decrease in hearing acuity and tinnitus symptoms she experiences because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, in a March 2015 Appellant's Brief, the Veteran's representative requested rescheduling of a VA audiological examination for the Veteran in conjunction with her claims for bilateral hearing loss and tinnitus.  The record reflects that Veteran was initially scheduled for a VA fee-based audiological examination in January 2010 but she did not present for the examination.  Subsequently, she contacted the RO in February 2010 stating that she could not attend the examination due to illness and requested rescheduling of the examination.  The RO rescheduled the examination in June 2010, but she did not appear for the rescheduled examination.

The Veteran's representative cites to the Veterans Health Administration (VHA) DIRECTIVE 2010-027 and argues that the record does not indicate that the Veteran was contacted by phone by the private medical facility that was contracted by VA to conduct an examination.  In this regard, VHA C&P Disability Examinations Procedure Guide directs that examination scheduling proceed by, first, calling a claimant to offer and schedule an appointment that is on, or as close to, the desired date as possible, and second, mailing written notification (which is processed using a software program called VISTA).  See Chapter 3(a)(i), C&P Disability Examination Scheduling and Notification.  The VA examination request must contain the claimant's mailing address, if different from the VHA mailing address of record, except that if a more current address is available to VHA, for reasons such as the claimant is receiving care at a VA Health Care Facility, VHA should confirm the correct address before mailing the examination notification letter and notify VBA of the new address.  See Chapter 3(2)(a).  If the C&P disability examination letter is returned as undelivered, a designated administrative staff member must attempt to make telephone contact with the claimant in order to identify a new mailing address.  See Chapter 3(2)(b).  This standard procedure for scheduling VA examinations is set forth in VHA directives and publications, such as VHA DIRECTIVE 2010-027, VHA Outpatient Scheduling Processes and Procedures, and DMA-13-002, FACT SHEET VHA R.S.V.P. Scheduling (December 11, 2012).

The Board observes, however, that a long line of case law establishes a presumption of regularity that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 307, 308 -09 (1992).  The Court has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this legal principle in the present instance, the presumption of regularity applies to the VA-contracted facility's actions following receipt of the examination request.  It is presumed that the Veteran was properly scheduled for the examination and that notice of the examination was sent to her address of record.  
The record includes a copy of the examination notification letter sent to the Veteran to her mailing address of record and there is no indication that the letter was returned as undelivered.  Clear evidence is required to rebut the presumption of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999); Schoolman v. West, 12 Vet. App. 307, 310 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Given the presumption of regularity of the scheduling of the examination and mailing of the examination notice, the Board finds that the Veteran was properly notified of the scheduled VA fee-based examination.  

The duty to assist is by no means a one-way street, and a veteran's obligation to provide certain facts, in this case by attending the scheduled VA examination, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, although the Veteran did not present for the scheduled VA examination, the record reflects that she was afforded the opportunity to do so and a remand is not required for these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran is seeking service connection for carbon monoxide exposure, dystonic reaction secondary to medication, bilateral hearing loss, tinnitus, skin cancer of the lip and breast, and chronic fatigue syndrome, also claimed as fibromyalgia or chronic pain.  However, the medical evidence of record fails to show a current diagnosis of the claimed conditions.  The Veteran was provided a VA internal medicine examination in November 2006, for the alleged disabilities.  There were no diagnoses or findings made with regard to any condition relating to carbon monoxide exposure, dystonic reaction secondary to medication, hearing loss, tinnitus, or skin cancer of the lips or breast.

Initially, the Veteran does not assert any symptoms or a chronic disability due to the claimed exposure to carbon monoxide.  Exposure to carbon monoxide itself is not an actually disabling condition with no evidence of any resulting disability.  The record does not show any clinical findings of any disease process or injury that could be considered secondary to, caused by, a continuation of, or aggravation of carbon monoxide poisoning.

Relative to the Veteran's claim for dystonic reaction to medication, a June 2006 private hospital record shows that the Veteran was seen for a dystonic reaction.  It was noted that the exact medications were unknown as the Veteran had been in chronic pain and had been taking numerous medications.  It was noted that none of her medications were phenothiazines, which was why this reaction was puzzling, unless she was taking something else.  The impression was history of movement disorder, right upper and right lower extremity, most likely dystonia secondary to medications versus pseudo-seizures.

A February 2007 letter from a private neurologist to the Veteran's primary care physician states that in June of 2006, the Veteran was admitted with complaints of stiffness, rigidity and some odd movements of the right face, which then began to involve the right upper extremity.  It was noted that reports from that admission suggested that the Veteran presented with a chorea or dystonia, which did not improve with Benadryl, but did with Ativan.  However, it was noted she had a magnetic resonance imaging (MRI) around that time which was negative; she also had a neurologic consultation, which undoubtedly concluded that she did not have seizures since she was not started on any anticonvulsant agents.  Further, the physician noted that although the Veteran had a second episode involving the same area a few days after her discharge, she then returned to emergency room where she "got a shot" with resolution; she has had, no problems with the same problem since that time.

Additionally, a September 2009 VA diabetology consultation report shows an assessment of chronic left-sided weakness thought to be cervical dystonia from Compazine use.  To that effect, the record reflects that the Veteran is already service-connected for left lower extremity radiculopathy.

Relative to bilateral hearing loss and tinnitus, the competent medical evidence of record does not show a current bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  The Board acknowledges that for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone because tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003); see also Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Veteran has not reported a continuity of symptomatology since service with respect to her claimed tinnitus.  She did not provide any statements as to the current nature of her tinnitus or its purported relationship to service.  Also, her service treatment records do not indicate a link between her claimed tinnitus and an in-service injury.  No tinnitus condition was noted on any examinations conducted during active duty, and there is also no objective evidence of tinnitus problems or symptoms after service.  Further, no medical professional has linked the Veteran's claimed tinnitus to service and there is no evidence otherwise linking current tinnitus to service.  In short, there is no competent medical or lay evidence in support of the Veteran's claim for service connection for tinnitus.

Relative to the claimed skin cancer, during the November 2006 VA examination, examination of the skin revealed evidence of a 15 x 2 cm, disfiguring scar on the suprapubic area extending to the infraunibilical area.  No diagnoses of cancer were noted.  Subsequent VA and private treatment records also fail to show a diagnosis of skin cancer involving the lips or breast.  Further, although post-service treatment records do not show overt skin pathology, service connection was granted for impetigo, eczema based notation during active duty.

Finally, relative to chronic fatigue syndrome, also claimed as fibromyalgia or chronic pain, the medical evidence of record shows current diagnoses of chronic pain syndrome and fibromyalgia.  The record reflects that the Veteran is suffering from chronic pain secondary to her extensive complicated medical history of laparoscopic surgery for endometriosis with complete hysterectomy, uterine adhesion, pelvic mass, and chronic severe pain in pelvic and flank area non responsive to NSAIDs, as well as meniscus and anterior cruciate ligament (ACL) tear of both knees with arthroscopies, kidney stones, and gastrointestinal problems.

However, a March 2015 private treatment report attributed the Veteran's pain issue to her left and right lower extremities, including periodic giving out with walking, persistent pain in the left lateral thigh and burning discomfort in the region of the left knee with circumferential distribution around the lower thigh, weakness and pain in the right lower extremity, as well as low back pain and pain in the right groin.  Additionally, a private physician from Community Hospital of Long Beach noted in June 2006 that while the Veteran has no clear objective neurological deficits and her primary process is a variety of pain syndromes, the most prominent of which is confined to the lower extremities and, especially the left, are most likely due to scarring in the pelvic plexus.  It was noted that review of her history did not indicate any leads to other causes of polyradiculopathy such as collagen vascular disease, a variety of viruses or other systemic illness.

The Veteran is already service-connected for endometriosis (pelvic pain), herniated discs L5-S1 vertebrae, internal derangement of the left knee, status post anterior cruciate ligament reconstruction of the right knee, and bilateral lower extremity radiculopathy, among others.  Consequently, a separate and distinct disability other than chronic pain attributable to already service-connected disabilities is not shown.  See 38 C.F.R. § 4.14 (The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Board also finds that the Veteran lacks the requisite medical expertise to render a medical diagnosis.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person, such as the Veteran, is competent to describe observable skin symptoms, the diagnosis or etiology pertaining to skin cancer involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  Id.  Any disability resulting from exposure to carbon monoxide or dystonic reaction to medication and a separate disability manifested by chronic fatigue syndrome/fibromyalgia/chronic pain syndrome that is not attributable to service-connected disabilities are not apparent from the clinical examinations, and the existence of any such malady turns on what is not observable, namely whether there is a pathological process within the body.  Such disorders clearly are not one susceptible to lay diagnosis.  The diagnosis of a hearing loss disability for VA purposes is based on an objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  See id.; 38 C.F.R. § 3.385.  The Board consequently finds that the Veteran is not competent to diagnose herself with a disorder resulting from carbon monoxide exposure or dystonic reaction to medication, hearing loss, skin cancer, or chronic fatigue syndrome (also claimed as fibromyalgia and chronic pain) not attributable to service-connected disabilities, or provide an opinion on etiology.  Finally, as discussed above, the Veteran has not provided specific lay contention as to the relationship of her claimed tinnitus to service.

The preponderance of the evidence is against the claims for service connection for carbon monoxide exposure, for dystonic reaction secondary to medication, for bilateral hearing loss, for tinnitus, for skin cancer of the lip and breast, and for chronic fatigue syndrome, also claimed as fibromyalgia or chronic pain, as the Veteran has not shown a current disability for which service connection can be granted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for carbon monoxide exposure is denied.

Entitlement to service connection for dystonic reaction secondary to medication is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for skin cancer of the lip and breast is denied.

Entitlement to service connection for chronic fatigue syndrome, also claimed as fibromyalgia or chronic pain, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


